Title: From George Washington to George Lewis, 28 April 1796
From: Washington, George
To: Lewis, George


        
          Dear Sir,
          Philadelphia 28th April 1796
        
        Not knowing where to direct to your Brother Howell, I put my letter to him, under cover to you—and leave it open for your perusal. to be sealed before delivery.
        I have not the least knowledge of Mrs Dubarry—or the circumstance she relates—but, if her claim is just, I hope your Brother has more honor than to keep her out of it.
        Your letter of the 19th has been duly received—I hope Mrs Lewis’s health is restored—My best wishes are offered for it in which your Aunt joins with Dear Sir Your Affecte Uncle
        
          Go: Washington
        
      